ORDER
ON MOTION
Ann Marie Duncan submits her 15(c) Statement Concerning Discrimination, which the court treats as a motion to reopen the petition for review.
The court notes that this petition was dismissed on September 17, 2014 for failure to file a 15(c) Statement Concerning Discrimination.
Upon consideration thereof,
It Is ORDERED That:
The motion is granted. The court’s September 17, 2014 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated. The Department of Homeland Security should calculate the due date for its response brief from the date of filing of this order.